Motion, insofar as it seeks leave to appeal from so much of the order of the Appellate Division as affirmed the dismissal of the third-party complaint as to third-party defendant Heather Smith, granted. Motion, insofar as it seeks leave to appeal from so much of the order of the Appellate Division as affirmed the dismissal of the third-party complaint as to third-party defendant William G. Smith, dismissed upon the ground that that part of the order sought to be appealed from does not finally determine the. action within the meaning of the Constitution.